Case: 15-60347      Document: 00513344588         Page: 1    Date Filed: 01/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 15-60347                                     FILED
                                  Summary Calendar                            January 15, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

HOSEA BLACKSTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:14-CR-77


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Hosea Blackston appeals the 480-month within-guidelines sentence
imposed following his guilty plea to possession of methamphetamine with
intent to distribute. He contends that the district court committed numerous
calculation errors under the Sentencing Guidelines and that his sentence is
unreasonably long in light of the facts of the case. The Government moves to
dismiss the appeal based on the appellate waiver contained in Blackston’s plea
agreement or, in the alternative, for summary affirmance. Blackston opposes


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60347     Document: 00513344588      Page: 2   Date Filed: 01/15/2016


                                  No. 15-60347

the Government’s motion, arguing that the waiver should not be enforced. We
agree with the Government and dismiss the appeal.
      Our review of the relevant portion of the record—which includes the
written plea agreement, the plea agreement supplement, and the transcripts
of the plea hearing and sentencing—demonstrates Blackston’s clear
understanding that he had the right to appeal and that he was giving up that
right by pleading guilty. See United States v. McKinney, 406 F.3d 744, 746 n.2
(5th Cir. 2005). At no time did Blackston betray any hesitation or equivocation
regarding his understanding of, or accession to, the terms of the appeal waiver.
We are thus satisfied that Blackston’s waiver of his appeal rights was “a
voluntary, knowing, and intelligent act.” United States v. Guerra, 94 F.3d 989,
995 (5th Cir. 1996). Moreover, the plain language of the waiver provision—the
breadth of which Blackston does not challenge—provides that, by pleading
guilty, he expressly waived the right to appeal his sentence “on any grounds
whatsoever,” with the sole exception of a claim of ineffective assistance of
counsel, which he does not raise. The waiver thus applies to the circumstances
in this case. See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
      Reviewing the record de novo, we hold that the appeal waiver contained
in Blackston’s plea agreement is enforceable as to the instant appeal. See
United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014), cert. denied, 135 S. Ct.
1174 (2015); Bond, 414 F.3d at 544. Blackston’s arguments to the contrary
are without merit. See United States v. Pino Gonzalez, 636 F.3d 157, 160 (5th
Cir. 2011); United States v. Cobos, 255 F. App’x 835, 837 (5th Cir. 2007); United
States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).            Because the
Government seeks enforcement of the waiver, we GRANT the motion to
dismiss the appeal. See United States v. Rodriguez-Estrada, 741 F.3d 648, 651
(5th Cir. 2014). We DENY the Government’s motion for summary affirmance.
      APPEAL DISMISSED.

                                        2